Citation Nr: 1014622	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  04-33 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and L.R.

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1953 to June 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
That denial was confirmed and continued by a rating action 
issued in September 2003.  The Veteran testified at a hearing 
before a Decision Review Officer at the RO in November 2005.  
The Veteran and L.R., his daughter, testified in January 2007 
before the undersigned Veterans Law Judge at a Travel Board 
hearing at the RO in January 2007.  Transcripts of those 
hearings have been included in the claims folder.

This claim was previously before the Board in August 2007, at 
which time the Board remanded the Veteran's claim for 
additional development.  In a September 2008 decision, the 
Board denied entitlement to service connection for 
asbestosis.  The Veteran subsequently appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  While that case was pending at the Court, the 
Veteran's attorney and the VA Office of the General Counsel 
filed a joint motion to vacate the Board's decision and 
remand the Veteran's claim for readjudication.  In a 
September 2009 Order, the Court granted the motion, vacated 
the Board's September 2008 decision, and remanded this case 
to the Board for readjudication.  Further development is 
needed before the claim can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009).  The law particularly requires VA to obtain relevant 
records held by any Federal department or agency.  
38 U.S.C.A. § 5103A(b)(3), (c)(3).  In addition, VA is 
required to make reasonable efforts to obtain relevant 
records on behalf of claimants.  38 C.F.R. § 3.159(c) (2009). 

At the November 2005 Decision Review Officer hearing at the 
RO, the Veteran indicated that he had been treated by Dr. S, 
a private doctor at St. Joseph's Hospital.  The record does 
not indicate that the RO sent the Veteran a release to obtain 
the treatment records from Dr. S.  VA must send the Veteran a 
release form to obtain the records from Dr. S, and must then 
obtain the records if the Veteran returns the form.  If the 
records cannot be obtained, the RO must notify the Veteran of 
the efforts that were made to obtain them and further action 
to be taken with respect to the claim.  38 U.S.C.A. 
§ 5103A(b)(2).
 
Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the law and pertinent 
Court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.

2.	The RO should send the Veteran a 
release form in order to obtain his 
treatment records from Dr. S.  If he 
returns the form, the RO should request 
the Veteran's treatment records from 
Dr. S.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the RO 
should inform the Veteran of the 
records that could not be obtained, 
including what efforts were made to 
obtain them.

3.	Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for 
asbestosis.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


